Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 01/27/2021. In virtue of this communication, claims 16-24, 26-34 are allowed.
Claims 1-15 and 25 have been cancelled.

 Response to Arguments
Applicant's arguments filed on 01/27/2021 with respect to claims 16-24, 26-34 have been considered.
With regard to objection to claims, the objection has been withdrawn necessitated by amendment filed on 01/27/2021.
With regard to interpretation under 112(f), the interpretation is maintained.
With regard to Double patenting rejection, the rejection has been withdrawn in view of amendment filed on 01/27/2021.
With regard to claim rejection under the 35 USC 101, the rejection has been withdrawn in view of amendment filed on 01/27/2021.
With regard to rejection under the 35 USC 112(b), the rejection has been withdrawn in view of amendment filed on 01/27/2021.
With regard to rejection under the 35 USC 103, the rejection is withdrawn in view of amendments filed on 01/27/2021.


Allowable Subject Matter

Claims 16-24, 26-34 are allowable.

      Reasons for Allowance
The following arts are also cited as relevant but not sufficient to disclose teach or fairly suggest, alone or in combination, the subject matter of the independent claims: 
Weis Martin; “An image analysis and classification system for automatic weed species identification in different crops for precision weed management”, discloses A system for the automatic weed detection in arable fields was developed in this thesis. With the resulting maps, weeds in fields can be controlled on a sub-field level, according to their abundance. The system contributes to the emerging field of Precision Farming technologies. (Abstract)
Till Rumpf et al.; “Sequential support vector machine classification for small-grain weed species discrimination with special regard to Cirsium arvense and Galium aparine”, discloses Sire-specific weed management can reduce the amount of herbicides used in comparison to classical broadcast applications. The ability to apply herbicides on weed patches within the field requires automation. This study focuses on the automatic detection of different species with imaging sensors. Image processing algorithms determine shape features for the plants in the images. With these shape 
Valliammal, Geethalakshmi; “Hybrid Image Segmentation Algorithm for Leaf Recognition and Characterization”; IEEE 2011, discloses plants play an important role in both human life and other lives that exist on the earth. Due to environmental deterioration and lack of awareness, many rare plant species are at the margins of extinction. Despite the great advances made in botany, there are many plants yet to be discovered, classified, and utilized; unknown plants are treasures waiting to be found. Leaf classification and recognition for plant identification plays a vital role in all these 
A statement indicating reasons for allowable subject matter follows: The analysis of closest prior arts, examiner’s actions, and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record. 
Regarding independent claim 1, the cited prior arts of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “A method  contouring areas with a predefined color and texture specification in an RGB color model within the digital image building at least one contoured area comprising pixels relating to the weed within a boundary contour, sending the digital image for a further examination, applying, to the digital image, a filter conversion of a digital greyscale image, which is derived from the digital image, wherein a standard deviation of greyscale intensities of pixels lying within an area is masked by the contoured areas, and wherein a sharpness factor is derived as a squared standard deviation; and receiving, based on the further examination, a weed name of the weed of the captured image and a related probability value indicative of a probability of a match between the weed name and the weed of the captured digital image.”, as recited in the independent claims.  
Dependent Claims are allowed due to their dependency on the above-noted independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

						Contact

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.